Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The base frame of the claimed invention comprises all the limitations of claim 10, specifically, a counterweight with a first portion of screw connections extend in a first direction and a second portion of the screw connections extend in a second direction different from the first direction, wherein at least one of the plurality of screw connections comprises a screw head configured to be countersunk, and wherein the wheel arm subassembly defines a through bore with a diameter which is larger than the screw head and a welded on disc defining a through bore that is smaller than the screw head that is not taught, suggested, nor obvious over prior arts of record.
The base frame of the claimed invention comprises all the limitations of claim 17, specifically, a counterweight with a first portion of screw connections extend in a first direction and a second portion of the screw connections extend in a second direction different from the first direction, wherein a center of gravity of the counterweight is below a center of gravity of a wheel arm subassembly that is not taught, suggested, nor obvious over prior arts of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIEM M TRAN whose telephone number is (571)270-7825. The examiner can normally be reached M 9-5, W-F 10-2.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Mansen can be reached on 571-272-6608. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DIEM M TRAN/Examiner, Art Unit 3654